DETAILED ACTION
	Claims 1-11 and 13-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axially deforming protrusion(s), or protrusions that deform radially and axially, as claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claim 1, line 7, “a distal end” should be changed to --the distal end- because there’s an antecedent basis for the structure.  
In claim 16, line 7, “a distal end” should be changed to --the distal end- because there’s an antecedent basis for the structure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is unclear how the at least one protrusion deforms in an axial direction when the at least one protrusion is antecedently recited in claim 1 as deforming radially outward.  As understood, the protrusions disclosed by the applicant are intended to either deform radially in one embodiment or axially in another embodiment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, and 15-21 (as understood: 15) are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot et al. (US 2014/0339010) in view of Nakayama et al. (US 7,631,900).
Regarding claim 1, Wilmot discloses in Fig. 1 an actuator comprising: a housing 12 having a central axis and an inner surface; and a piston 30 slidingly disposed within the housing 12 and engaging the inner surface of the housing 12 as the piston 30 travels a stroke length within the housing 12 along the central axis, the piston 30 traveling from a proximal end to a distal end of the stroke length upon actuation of the actuator.  
Wilmot lacks the housing defining at least one protrusion that extends radially inwardly from the inner surface of the housing, wherein the protrusion is disposed adjacent a distal end of the stroke length and is deformed in a radially outward direction when the piston engages the protrusion.
Nakayama teaches in Figs. 1-5 a piston assembly comprising: the housing 8 defining at least one protrusion (comprising at least one of protrusions 8a, 8b, 8c) that extends radially inwardly from the inner surface of the housing 8, wherein the protrusion is disposed adjacent a distal end of the stroke length and is deformed in a radially outward direction when the piston 7 engages the protrusion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Wilmot to define at least one protrusion extending radially inward adjacent a distal end of the stroke length to act as a damper for the piston by deforming radially outward when the piston engages the protrusion at the distal end of the stroke length, as Nakayama teaches (col. 4, lines 40-63, col. 5, lines 19-35, and col. 6, lines 42-60).
Regarding claim 2, Nakayama teaches in Figs. 1-5 the at least one protrusion is an annular protrusion.  
Regarding claim 3, Nakayama teaches in Figs. 2-3 that the at least one protrusion has a circumferential length that extends less than 360o around the inner surface of the housing 8.  
Regarding claim 4, Nakayama teaches in Figs. 2-3 that the at least one protrusion 8b comprises at least two protrusions 8b that are circumferentially spaced apart from each other.  
Regarding claim 5, Nakayama teaches in Figs. 1-5 that the at least one protrusion 8a extends axially along the inner surface.  
Regarding claim 6, Nakayama teaches in Figs. 1-5 that the at least one protrusion (comprising protrusions 8c shown in Figs. 4a-4b or the combination of protrusion 8a with any of protrusions 8b, 8c) comprises at least two protrusions that are axially spaced apart from each other.  
Regarding claim 7, Nakayama teaches in Figs. 1-5 that the at least one protrusion is integrally formed with the housing 8.  
Regarding claim 8, Nakayama teaches in Figs. 1-5 that the at least one protrusion (comprising any of protrusions 8b, 8c) is a groove defined by an outer surface of the housing 8.  
Regarding claim 9, Nakayama teaches in Figs. 1-5 that the at least one protrusion 8a is plastically deformed when the piston 7 engages the at least one protrusion 8a (col. 4, lines 24-27).  Furthermore, one having ordinary skill in the art would recognize that the any of protrusions 8b, 8c are plastically deformed when the piston 7 engages the protrusion(s) 8b, 8c because the protrusions 8b, 8c are made of the same material as protrusion 8a, which is plastically deformed by engagement of the piston 7.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion(s) 8b, 8c to plastically deform when engaged by the piston 7 to absorb energy from the piston 7 in the same manner that protrusion 8a is disclosed as deforming to absorb energy from the piston 7.
Regarding claim 10, Nakayama teaches in Figs. 1-5 that a thickness of a wall of the housing 8 along the stroke length is equal to a thickness of a wall of the at least one protrusion.  
Regarding claim 11, Nakayama teaches in Figs. 1-5 that the at least one protrusion is structured such that the deformation of the at least one protrusion by the piston 7 prevents the piston 7 from separating from the housing 8 (because the deformation of the protrusion(s) absorbs energy from the piston 7 to slow/stop its reciprocation, in the same manner that the applicant discloses in paragraph 41 of their specification that the at least one protrusion prevents the piston from separating from the housing by deformation of the at least one protrusion).  
Regarding claim 13, Wilmot discloses in Fig. 1 that a piston rod 50 is coupled to the piston 30 (paragraph 34).  
Regarding claim 15, Nakayama discloses in Figs. 1-5 that the at least one protrusion is deformed in an axial direction when the piston 7 engages the at least one protrusion (as much as the applicant’s protrusions that are antecedently recited as deforming in a radial direction, as claimed in claim 1).  
Regarding claim 16, Wilmot discloses in Fig. 1 an actuator comprising: a housing 12 having a central axis and an inner surface; and a piston 30 slidingly disposed within the housing 12 and engaging the inner surface of the housing 12 as the piston 30 travels a stroke length within the housing 12 along the central axis, the piston 30 traveling from a proximal end to a distal end of the stroke length upon actuation of the actuator.  
Wilmot lacks the housing defining at least one annular protrusion that extends radially inwardly from the inner surface of the housing, wherein the protrusion is disposed adjacent a distal end of the stroke length and is deformed in a radially outward direction when the piston engages the protrusion.
Nakayama teaches in Figs. 1-5 a piston assembly comprising: the housing 8 defining at least one annular protrusion (comprising at least one of protrusions 8a, 8b, 8c) that extends radially inwardly from the inner surface of the housing 8, wherein the protrusion is disposed adjacent a distal end of the stroke length and is deformed in a radially outward direction when the piston 7 engages the protrusion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Wilmot to define at least one annular protrusion extending radially inward adjacent a distal end of the stroke length to act as a damper that deforms radially outward when the piston engages the protrusion at the distal end of the stroke length, as Nakayama teaches, teaches (col. 4, lines 40-63, col. 5, lines 19-35, and col. 6, lines 42-60).
Regarding claim 17, Nakayama teaches in Figs. 1-5 that the at least one protrusion is integrally formed with the housing 8.  
Regarding claim 18, Nakayama teaches in Figs. 1-5 that the at least one protrusion is a groove defined by an outer surface of the housing 8.  
Regarding claim 19, Nakayama teaches in Figs. 1-5 that the at least one protrusion 8a is plastically deformed when the piston 7 engages the at least one protrusion 8a (col. 4, lines 24-27).  Furthermore, one having ordinary skill in the art would recognize that the any of protrusions 8b, 8c are plastically deformed when the piston 7 engages the protrusion(s) 8b, 8c because the protrusions 8b, 8c are made of the same material as protrusion 8a, which is plastically deformed by engagement of the piston 7.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion(s) 8b, 8c to plastically deform when engaged by the piston 7 to absorb energy from the piston 7 in the same manner that protrusion 8a is disclosed as deforming to absorb energy from the piston 7.
Regarding claim 20, Nakayama teaches in Figs. 1-5 that a thickness of a wall of the housing 8 along the stroke length is equal to a thickness of a wall of the at least one protrusion.  
Regarding claim 21, Nakayama teaches in Figs. 1-5 that the at least one protrusion is structured such that the deformation of the at least one protrusion by the piston 7 prevents the piston 7 from separating from the housing 8 (because the deformation of the protrusion absorbs energy from the piston 7 to slow/stop its reciprocation, in the same manner that the applicant discloses in paragraph 41 of their specification that the at least one protrusion prevents the piston from separating from the housing by deformation of the at least one protrusion).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilmot in view of Nakayama as applied to claim 13 above, and further in view of Bender et al. (US 2007/0013197).
Regarding claim 14, Wilmot discloses a piston rod and piston as previously discussed, but lacks teaching that the piston rod is integrally formed with the piston. 
Bender teaches in Figs. 1-6 the piston rod 4 integrally formed with the piston 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod and piston in the combination of Wilmot and Nakayama to be integrally formed, as Bender teaches, as an obvious alternative to the separable configuration disclosed by Wilmot (MPEP 2144.04(V)(B)), wherein the applicant doesn’t disclose any criticality to the integral configuration and instead merely mentions integral configurations as alternative to separate configurations (paragraphs 16 and 37).  Furthermore, the integral configuration reduces the number of separate parts, so the assembly is simplified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753